                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


TANNOR PARTNERS CREDIT FUND,
LP, as assignee of Chapter 7 Trustee LYNN
L. TAVENNER,

       Plaintiff/ Judgment Creditor,

v.                                                      Case No: 8:18-mc-00096-EAK-AEP

HAINING OYI MAY SOFA CO., LTD.,

       Defendant/ Judgment Debtor.
                                       /

                                           ORDER

       This matter comes before the Court upon Plaintiffs’ Motion for a Writ of Garnishment

(Doc. 3). By the instant motion, Plaintiff/Judgment Creditor requests issuance of writ of

garnishment to Badcock’s Economy Furniture Store, Inc. (“Badcock”). This Court has entered

judgment in favor of Plaintiff and against the Original Judgment Debtor in the amount of

$148,476.00 plus interest (Doc. 3, Ex. A). The Judgment remains unsatisfied.

       Accordingly, after due consideration, it is hereby

       ORDERED:

       1. Plaintiffs’ Motion for a Writ of Garnishment (Doc. 3) is GRANTED.

       2. The Clerk is directed to issue the writ of garnishment as set forth in Plaintiffs’

proposed writ of garnishment (Doc. 3-3).

       DONE AND ORDERED in Tampa, Florida, on this 20th day of November, 2018.
Copies furnished to:
Counsel of Record for Plaintiffs




                                   2
